                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


CHARLES SHEPPARD,

             Plaintiff,

      v.                                             Case No. 19-CV-1401

JULIE LUDWIG, CANDACE WHITMAN,
JOY TASSLER, PAT CHAMBERLIN,
BRUCE SIEDSCHLAG, JARED SPORS,
LAURA BARTOW, JEREMY HANNI,
BRAD MLODZIK, JOHN BAHR,
CO HOLT, CO DUBOIS,
SGT. RAMSEY, JAN BRITT,
WARDEN R. HEPP, and MS. H,

             Defendants.


                               SCREENING ORDER


      Plaintiff Charles Sheppard, an inmate confined at Fox Lake Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendants violated his constitutional rights. On January 13, 2020, I gave Sheppard

the opportunity to file an amended complaint. (ECF No. 11.) He availed himself of

that opportunity on January 23, 2020. (ECF No. 12.) As required by the Prison

Litigation Reform Act (PLRA), I will screen Sheppard’s amended complaint.

      1. Federal Screening Standard

      Under the PLRA, the court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune
from such relief. 28 U.S.C. § 1915A(b). To state a claim, a complaint must include “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true, to

“state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows a

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under the color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and it holds them to a less stringent standard

than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015)).

      2. Sheppard’s Allegations

      Sheppard explains that he was transferred to Fox Lake Correctional on June

3, 2019 and was assigned to HU-3. HU-3 is a medical unit for inmates with

disabilities. According to Sheppard, he is 400 pounds, has diabetes with severe

diabetic neuropathy, plantar fasciitis, osteoarthritis in both knees, and back spasms.



                                            2
When he entered Fox Lake, Sheppard had restrictions for a handicap cell, a

wheelchair, and a walker; he also had low-bunk and low-tier restrictions.

      In his cell was a plastic chair that Sheppard asserts he knew was unable to

hold his weight because a similar chair at his prior institution had broken while he

was sitting in it. Sheppard explains that, because of his weight, he is unable to sit on

his bed to write or type. He also explains that the institution requires that inmates

who go to the dayroom bring their chairs and remain seated. According to Sheppard,

when he arrived at Fox Lake, there was a sturdier chair for heavier inmates in the

basement that was not being used.

      Sheppard asserts that he told defendants CO H and CO Dubois that the chair

would not hold his weight. He allegedly told them that a similar chair had broken

while he was sitting in it and, as a result, he had a medical restriction for a stronger,

bariatric chair. Sheppard alleges that they told him to contact Sgt. Paul, but Sgt. Paul

was on vacation. They did nothing else to help Sheppard obtain a different chair.

      Sheppard told Sgt. Ramsey on second shift the same things he told CO H and

CO Dubois, but he also did nothing to help. He allegedly asked Sheppard, “Do I look

like a fucking doctor[?]” (ECF No. 12 at 2.) According to Sheppard, he sent a slip to

Warden Hepp, explaining how he had been disrespected by Sgt. Ramsey and

informing him of his issue with the chair, but Warden Hepp did not respond.

      Sheppard then communicated his concerns about the chair to defendants

Laura Bartow (the inmate complaint examiner), nurse Julie Ludwig (the head of the

Special Needs Committee), and Candace Whitman (the health services manager). He

                                           3
told them his chair legs were bending under his weight, a similar chair at his prior

institution failed to hold his weight, and he had a medical restriction for a sturdier

chair. None of them addressed Sheppard’s concerns.

      Sheppard alleges that, about a month later, on July 1, 2019, he was sitting in

his chair when it abruptly broke. According to Sheppard, he fell and hit his head on

the metal bedframe. Sheppard states that he was rushed to the emergency room and

diagnosed with a concussion.

      When Sheppard was discharged, the doctor instructed that Sheppard “should

relax, not walk and rest.” (ECF No. 12 at 3.) Sheppard asserts that health services

staff were told to keep an eye on him for a while. According to Sheppard, a couple of

days later, on July 3, 2019, defendants Ludwig, Whitman, Bartow, Bahr, Siedschlag,

Tassler, Chamberlin, Spors, Hanni, Mlodzik, and Holt reviewed Sheppard’s medical

files and discussed the fact that he had recently returned from the emergency room

with a concussion. Sheppard asserts that, despite knowing about the doctor’s

instructions that Sheppard should not be walking, they discontinued his restrictions

for a wheelchair and pusher.

      Sheppard states that, later that night, after walking a “good distance,” he

started to feel “disoriented” and “loopy.” (ECF No. 12 at 3.) Sheppard states that he

asked an officer (who is not a defendant) to see if health services could bring his

medication to him or if he could be pushed to health services. The officer allegedly

called health services on speaker phone, and Sheppard overheard defendant Britt tell

the officer that Sheppard’s meds would not be delivered to him and, if he wanted

                                          4
them, he had to walk to health services because his wheelchair restriction had been

cancelled.

      Sheppard allegedly told Britt that he was unable to walk to health services.

Britt allegedly said to Sheppard that, if he wanted to refuse his meds, he had to do it

in person at health services. She told Sheppard that, if he did not come to health

services to refuse his medication, he would receive a conduct report and be put in

segregation. Sheppard asserts that he did not want to get in trouble, so he tried to

walk up the hill to health services using his walker. According to Sheppard, he fell

and hit his head on the concrete. He remembers lying on the ground and officers

putting him in a wheelchair.

      3. Analysis

      “[A] prison official may be held liable under the Eighth Amendment for denying

humane conditions of confinement only if he knows that inmates face a substantial

risk of serious harm and disregards that risk by failing to take reasonable measures

to abate it.” Farmer v. Brennan, 511 U.S. 825, 847 (1994). I will allow Sheppard to

proceed on a claim under the Eighth Amendment against Ludwig (the head of the

special needs committee) and Whitman (the health services manager) based on his

allegations that, despite him telling them that he knew from prior experience that

the chair could not hold his weight, that a similar chair broke while he was sitting in

it, resulting in a concussion, and that he had a medical restriction for a sturdier chair,

they refused to provide him with a sturdier chair despite one being readily available.



                                            5
      I will also allow Sheppard to proceed against Hepp (the warden) and Bartow

(the inmate complaint examiner). According to Sheppard, Hepp did not respond to

his letter informing him about the chair issue, and Bartow denied his inmate

complaint. As non-medical officials, they were obligated to make sure Sheppard was

not being ignored. While they had no obligation or authority to second-guess the

medical providers’ decisions regarding whether a studier chair was required, see

Askew v. Davis, 613 Fed. App’x 544, 548 (7th Cir. 2015), they did have an obligation

to investigate Sheppard’s complaints that the medical professionals were ignoring

him. Development of the record is necessary before I can determine whether Hepp

and Bartow did all that the Constitution requires of them, so I will allow him to

proceed with this claim.

      I will not, however, allow Sheppard to proceed against CO H, CO Dubois, or

Sgt. Ramsey based on his allegations that they did not get him a sturdier chair when

he asked for one. For a prison official to be liable, he or she must have participated in

some way with the alleged constitutional violation. Vance v. Peters, 97 F.3d 987, 991

(7th Cir.1996) (“Section 1983 creates a cause of action based on personal liability and

predicated upon fault; thus, liability does not attach unless the individual defendant

caused or participated in a constitutional deprivation.”) (internal quotation marks

and citation omitted); see also Palmer v. Marion Cnty., 327 F.3d 588, 594 (7th

Cir.2003). Consistent with this reasoning, the Seventh Circuit has explained that,

“Public officials do not have a free-floating obligation to put things to rights,

disregarding rules … along the way. Bureaucracies divide tasks; no prisoner is

                                           6
entitled to insist that one employee do another’s job. The division of labor is important

not only to bureaucratic organization but also to efficient performance of tasks; people

who stay within their roles can get more work done, more effectively, and cannot be

hit with damages under § 1983 for not being ombudsmen.” Burks v. Raemisch, 555

F.3d 592, 595 (7th Cir. 2009).

      Prison officials will not be found to have been deliberately indifferent simply

because they did not immediately respond to an inmate’s demands. Of course, this

does not mean that a prison official can ignore a medical emergency simply because

he or she is otherwise engaged, but Sheppard was not experiencing a medical

emergency when he complained to these officers about the chair in his cell. In

response to his complaints, CO H and CO Dubois directed Sheppard to their

supervisor (who happened to be on vacation) and Sgt. Ramsey sarcastically responded

that he was not a doctor, implying that Sheppard needed to raise his complaints to

health services.

      The only reasonable inference from these allegations is that none of them had

the authority or personal responsibility to provide Sheppard a sturdier chair without

approval. Thus, they did what they had the authority to do—they directed Sheppard

to the people who had the power to give him a different chair. Given that Sheppard

was not experiencing a medical emergency at the time he spoke to them, they did not

violate the Constitution merely because they told him to raise his concerns through

the proper channels.



                                           7
      I will allow Sheppard to proceed on a deliberate-indifference claim under the

Eighth Amendment against Ludwig, Whitman, Bartow, Bahr, Siedschlag, Tassler,

Chamberlin, Spors, Hanni, Mlodzik, and Holt based on his allegations that they

canceled his wheelchair and pusher restrictions days after the emergency room doctor

cautioned Sheppard to rest and not walk. Sheppard alleges that he was still suffering

the aftereffects of his concussion when these defendants decided to remove his

wheelchair without consideration of or accommodation for his current condition. I will

also allow Sheppard to proceed on a deliberate-indifference claim against Britt, who

allegedly made him walk to health services after he informed her that he felt

unstable. Sheppard alleges that because she refused to bring his medication to him

or allow him to use a wheelchair, he fell again and suffered additional harm.

      Finally, Sheppard fails to state a claim under the Americans with Disabilities

Act and the Rehabilitation Act. To state such a claim, Sheppard needed to allege that

“(1) he is a qualified person (2) with a disability and (3) the Department of Corrections

denied him access to a program or activity because of his disability.” Jaros v. Ill. Dept.

of Corrections, 684 F.3d 667, 672 (7th Cir. 2012). Without addressing the first two

prongs, I find that Sheppard fails to state a claim under either Act because I cannot

reasonably infer that Sheppard was deprived access to a program or activity

Sheppard explains that, while in the dayroom, he was required to sit in the plastic

chair he was initially given. However, Sheppard does not allege that he was unable

to go to the dayroom because he feared his chair would break. Despite his concerns



                                            8
about his chair, he apparently went anyway—without incident. Given that he was

never denied access to the dayroom, he fails to state a claim under these Acts.

      THEREFORE, IT IS ORDERED that CO Ms. H, CO Dubois, and Sgt.

Ramsey are DISMISSED based on Sheppard’s failure to state a claim against them.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the amended complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendant R. Hepp.

      IT IS FURTHER ORDERED that defendants Julie Ludwig, Candace

Whitman, Laura Bartow, John Bahr, Bruce Siedschlag, Joy Tassler, Pat Chamberlin,

Jared Spors, Jeremy Hanni, Brad Mlodzik, Anthony Holt, Jan Britt, and R. Hepp

shall file a responsive pleading to the amended complaint within 60 days.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      Dated at Milwaukee, Wisconsin, this 12th day of February, 2020.

                                              BY THE COURT:

                                              s/Nancy Joseph
                                              NANCY JOSEPH
                                              United States Magistrate Judge




                                          9
